Citation Nr: 1243351	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, including as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, wife



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO).  It was remanded by the Board for additional development in September 2008, November 2009, and March 2012.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012 the Veteran wrote that he had more evidence to submit in support of his claim. He referred to VA treatment records from the Audie Murphy VA Hospital and the Long Beach VA Medical Center in California.  While some records from the Audie Murphy VA Hospital are of record, it is unclear whether these records are complete insofar as the Veteran is claiming that there are additional records.  VA has a responsibility to obtain records that are generated by government facilities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  

The Veteran also indicates that there are additional records pertaining to his claimed original injury in Korea.  Therefore, the case must again be remanded so that VA can attempt to obtain the additional evidence identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide copies of all of the evidence in his possession, including additional treatment records from Audie Murphy VA Hospital, the VA Medical Center in Long Beach, and the facility where he was treated in Korea.  The Veteran must be as specific as possible with regard to the dates and locations of reported treatment. VA should make all reasonable attempts to obtain the records identified by the Veteran.  If the records do not exist or cannot be obtained, the Veteran should be notified and all efforts that were made to obtain the records should be documented.

2.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  


Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


